Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Rogers Communications Completes Previously Announced Amalgamation with its Cable and Wireless Subsidiaries << Corporate Structure Simplified While Reporting and Compliance Requirements Streamlined; Senior Secured Wireless Debentures due 2016 Redeemed, Existing Credit Facilities Cancelled and New Bank Credit Facility Established; All Public Debt, Swaps and the New Bank Credit Facility now reside at Rogers Communications on an Unsecured Basis; Cable and Wireless Have Ceased to be Separate Reporting Issuers >> TORONTO, July 3 /CNW/ - Rogers Communications Inc. ("RCI") (TSX: RCI; NYSE: RCI) announced today that, on July 1, 2007, it successfully completed the intracompany amalgamation of RCI and its wholly owned subsidiaries Rogers Cable Inc. ("Cable") and Rogers Wireless Inc. ("Wireless"), which was announced on May 14, 2007. The amalgamated entity continues as RCI, and Cable and Wireless are no longer separate corporate entities and have ceased to be reporting issuers.
